EXHIBIT 10.3

WAFERGEN BIO-SYSTEMS, INC.
2008 STOCK INCENTIVE PLAN
NOTICE OF STOCK OPTION AWARD


Grantee’s Name:    ______________
    
You (the “Grantee”) have been granted an option to purchase Shares (the
“Option”), subject to the terms and conditions of this Notice of Stock Option
Award (the “Notice”), the WaferGen Bio-systems, Inc. 2008 Stock Incentive Plan,
as amended from time to time (the “Plan”) and the Stock Option Award Agreement
(the “Option Agreement”) attached hereto, as follows. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Notice.
Award Number     ______________
Date of Award     ______________
Vesting Commencement Date     ______________
Exercise Price per Share     $_____________
Total Number of Shares Subject
to the Option (the “Shares”)    ______________
Total Exercise Price     $_____________
Type of Option:     Incentive Stock Option
Expiration Date:     ______________


Vesting Schedule:
Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Option Agreement, the Option may be exercised, in
whole or in part, in accordance with the following schedule:
The Shares subject to the Option shall vest on the following terms:
___________________________________________________________________________________________________________________________________________________________.
During any authorized leave of absence, the vesting of the Option as provided in
this schedule shall be suspended after the leave of absence exceeds a period of
three (3) months. Vesting of the Option shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or a
Related Entity. The Vesting Schedule of the Option shall be extended by the
length of the suspension.

1




--------------------------------------------------------------------------------



As set forth in Section 11 of the Plan, in the event of a Corporate Transaction,
(i) any portion of the Option that is not Assumed or Replaced shall become fully
vested and exercisable immediately prior to the specified effective date of such
Corporate Transaction and (ii) with respect to any portion of the Option that is
Assumed or Replaced, the Option (if Assumed), the replacement option (if
Replaced), or the cash incentive program (if Replaced) automatically shall
become fully vested, exercisable and payable and be released from any repurchase
or forfeiture rights (other than repurchase rights exercisable at Fair Market
Value) for all of the shares at the time represented by such Assumed or Replaced
portion of the Option, immediately prior to a termination of the Grantee’s
Continuous Service that occurs within twelve (12) months after the Corporate
Transaction if such Continuous Service is terminated by the successor company or
the Company without Cause. In the event of a Change in Control (other than a
Change in Control which also is a Corporate Transaction) and immediately prior
to a termination of the Grantee’s Continuous Service within twelve (12) months
after the Change in Control if such Continuous Service is terminated by the
Company or a Related Entity without Cause, the Option automatically shall become
fully vested and exercisable and be released from any repurchase or forfeiture
rights (other than repurchase rights exercisable at Fair Market Value).
Post-termination Exercise Period:
Any unvested portion of the Option expires immediately and any vested portion of
the Option remains exercisable for three months following termination of
Continuous Service for any reason other than death, “Disability” (as defined for
purposes of Code Section 22) or Cause. Any unvested portion of the Option
expires immediately and any vested portion of the Option remains exercisable for
12 months following termination of Continuous Service due to death or
Disability. The entire Option, including any vested and unvested portion,
expires immediately upon termination of Continuous Service for Cause.
IN NO EVENT MAY THE OPTION BE EXERCISED AFTER THE EXPIRATION DATE AS PROVIDED
ABOVE.
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.
WaferGen Bio-systems, Inc.,
a Nevada corporation






By: _____________________________
Name:
Title:




THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE

2




--------------------------------------------------------------------------------



GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THE OPTION OR ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL
CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION
OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE
GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY OR ANY RELATED ENTITY TO WHICH THE
GRANTEE PROVIDES SERVICES TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR
WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT THE
GRANTEE’S EMPLOYMENT STATUS IS AT WILL.


The Grantee acknowledges receipt of a copy of the Plan (which is also filed
publicly), a prospectus that describes the terms of the Plan and the Option
Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions hereof and thereof. The Grantee has reviewed this Notice, the
Plan, and the Option Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Notice, and fully
understands all provisions of this Notice, the Plan and the Option Agreement.
The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Option Agreement shall
be resolved by the Administrator in accordance with Section 12 of the Option
Agreement. The Grantee further agrees to the venue selection in accordance with
Section 13 of the Option Agreement.




Dated: ______________________        Signed:
________________________________    
        

3




--------------------------------------------------------------------------------



Award Number: _________
WAFERGEN BIO-SYSTEMS, INC.
2008 STOCK INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
1.Grant of Option. WaferGen Bio-systems, Inc., a Nevada corporation (the
“Company”), hereby grants to the Grantee (the “Grantee”) named in the Notice of
Stock Option Award (the “Notice”), an option (the “Option”) to purchase the
Total Number of Shares of Common Stock subject to the Option (the “Shares”) set
forth in the Notice, at the Exercise Price per Share set forth in the Notice
(the “Exercise Price”) subject to the terms and provisions of the Notice, this
Stock Option Award Agreement (the “Option Agreement”) and the Company’s 2008
Stock Incentive Plan, as amended from time to time (the “Plan”), which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Option
Agreement.
The Option is intended to qualify as an Incentive Stock Option as defined in
Section 422 of the Code; provided, that to the extent the Option fails to meet
the requirements of an Incentive Stock Option, the Option shall be treated as a
Non-Qualified Stock Option.
2.    Exercise of Option.
(a)    Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Sections 10 and 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction or Change in Control. The Grantee shall be subject to reasonable
limitations on the number of requested exercises during any monthly or weekly
period as determined by the Administrator. In no event shall the Company issue
fractional Shares.
(b)    Method of Exercise. The Option shall be exercisable by delivery of an
exercise notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Administrator which shall state
the election to exercise the Option, the whole number of Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator. The exercise notice shall be delivered in person,
by certified mail, or by such other method (including electronic transmission)
as determined from time to time by the Administrator to the Company accompanied
by payment of the Exercise Price and all applicable income and employment taxes
required to be withheld. The Option shall be deemed to be exercised upon receipt
by the Company of such notice accompanied by the Exercise Price and all
applicable withholding taxes, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 3(d) below to the extent such procedure
is available to the Grantee at the time of exercise and such an exercise would
not violate any Applicable Law.

1




--------------------------------------------------------------------------------



(c)    Taxes. No Shares will be delivered to the Grantee or other person
pursuant to the exercise of the Option until the Grantee or other person has
made arrangements acceptable to the Administrator for the satisfaction of
applicable income tax and employment tax withholding obligations, including,
without limitation, such other tax obligations of the Grantee incident to the
receipt of Shares. Upon exercise of the Option, the Company or the Grantee’s
employer may offset or withhold (from any amount owed by the Company or the
Grantee’s employer to the Grantee) or collect from the Grantee or other person
an amount sufficient to satisfy such tax withholding obligations. Furthermore,
in the event of any determination that the Company has failed to withhold a sum
sufficient to pay all withholding taxes due in connection with the Option, the
Grantee agrees to pay the Company the amount of such deficiency in cash within
five (5) days after receiving a written demand from the Company to do so,
whether or not the Grantee is an employee of the Company at that time.
(d)    Section 16(b). Notwithstanding any provision of this Option Agreement to
the contrary, other than termination of the Grantee’s Continuous Service for
Cause, if a sale of Shares acquired upon the exercise of the Option would
subject the Grantee to suit under Section 16(b) of the Exchange Act, the Option
shall remain exercisable until the earliest to occur of (i) the tenth (10th) day
following the date on which a sale of such Shares by the Grantee would no longer
be subject to such suit, (ii) the one hundred and ninetieth (190th) day after
the Grantee’s termination of Continuous Service, or (iii) the date on which the
Option expires.
3.    Method of Payment. Payment of the Exercise Price shall be made by any of
the following, or a combination thereof, at the election of the Grantee;
provided, however, that such exercise method does not then violate any
Applicable Laws:
(a)    cash;
(b)    check;
(c)    surrender of Shares held for the requisite period, if any, necessary to
avoid a charge to the Company’s earnings for financial reporting purposes, or
delivery of a properly executed form of attestation of ownership of Shares as
the Administrator may require which have a Fair Market Value on the date of
surrender or attestation equal to the aggregate Exercise Price of the Shares as
to which the Option is being exercised;
(d)    payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) shall provide written instructions to a Company-designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company sufficient funds to cover the aggregate Exercise
Price payable for the purchased Shares and (ii) shall provide written directives
to the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale transaction; or
(e)    payment through a “net exercise” such that, without the payment of any
funds, the Grantee may exercise the Option and receive the net number of Shares
equal to (i) the number of Shares as to which the Option is being exercised,
multiplied by (ii) a fraction, the numerator of which is the Fair Market Value
per Share (on such date as is determined by the

2




--------------------------------------------------------------------------------



Administrator) less the Exercise Price per Share, and the denominator of which
is such Fair Market Value per Share (the number of net Shares to be received
shall be rounded down to the nearest whole number of Shares).
4.    Restrictions on Exercise. The Option may not be exercised if such exercise
would constitute a violation of any Applicable Laws. If the exercise of the
Option within the applicable time periods set forth in Section 5 below is
prevented by the provisions of this Section 4, the Option shall remain
exercisable until one (1) month after the date the Grantee is notified by the
Company that the Option is exercisable, but in any event no later than the
Expiration Date set forth in the Notice (the “Expiration Date”).
5.    Termination or Change of Continuous Service. In the event the Grantee’s
Continuous Service terminates, the Grantee may, but only during the
Post-Termination Exercise Period set forth in the Notice, exercise the portion
of the Option that was vested at the date of such termination (the “Termination
Date”). In the event of termination of the Grantee’s Continuous Service for
Cause, the Grantee’s right to exercise the Option shall terminate immediately.
In no event may the Option be exercised later than the Expiration Date. In the
event of the Grantee’s change in status from Employee, Director or Consultant to
any other status of Employee, Director or Consultant, the Option shall remain in
effect and the Option shall continue to vest in accordance with the Vesting
Schedule set forth in the Notice, provided that the Option shall, to the extent
required by the Code, convert automatically to a Non-Qualified Stock Option on
the day three months and one day following such change of status. Except as
provided in this Section 5, to the extent that the Option was unvested on the
Termination Date, or if the Grantee does not exercise the vested portion of the
Option within the Post-Termination Exercise Period, the Option shall terminate.
6.    Transferability of Option. The Option may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
the Grantee only by the Grantee. Notwithstanding the foregoing, the Grantee may
designate one or more beneficiaries of the Grantee’s Option in the event of the
Grantee’s death on a beneficiary designation form provided by the Administrator.
Following the death of the Grantee, the Option, to the extent provided in
Section 8 below, may be exercised (a) by the person or persons designated under
the deceased Grantee’s beneficiary designation or (b) in the absence of an
effectively designated beneficiary, by the Grantee’s legal representative or by
any person empowered to do so under the deceased Grantee’s will or under the
then applicable laws of descent and distribution. The terms of the Option shall
be binding upon the executors, administrators, heirs, successors and transferees
of the Grantee.
7.    Disqualifying Disposition. If the Grantee makes any disposition of Shares
delivered pursuant to the Option under the circumstances described in Code
Section 421(b) (relating to certain disqualifying dispositions), the Grantee
shall notify the Company of such disposition within 10 days of the disposition.
8.    Term of Option. The Option must be exercised no later than the Expiration
Date set forth in the Notice or such earlier date as otherwise provided herein.
After the Expiration

3




--------------------------------------------------------------------------------



Date or such earlier date, the Option shall be of no further force or effect and
may not be exercised.
9.    Tax Consequences. The Grantee may incur tax liability as a result of the
Grantee’s purchase or disposition of the Shares. THE GRANTEE SHOULD CONSULT A
TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.
10.    Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan or this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.
11.    Construction. The captions used in the Notice and this Option Agreement
are inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
12.    Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Option
Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
13.    Venue. The Company, the Grantee, and the Grantee’s assignees pursuant to
Section 6 above (the “parties”) agree that any suit, action, or proceeding
arising out of or relating to the Notice, the Plan or this Option Agreement
shall be brought in the United States District Court for the Northern District
of California (or should such court lack jurisdiction to hear such action, suit
or proceeding, in a California state court in the County of Alameda) and that
the parties shall submit to the jurisdiction of such court. Each party
irrevocably waives, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. If any one or more provisions of this Section 13 shall
for any reason be held invalid or unenforceable, it is the specific intent of
the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

4




--------------------------------------------------------------------------------



14.    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
END OF AGREEMENT





5




--------------------------------------------------------------------------------



EXHIBIT A
WAFERGEN BIO-SYSTEMS, INC.
2008 STOCK INCENTIVE PLAN
EXERCISE NOTICE
WaferGen Bio-systems, Inc.
7400 Paseo Padre Parkway
Fremont, CA 94555
Attention: Secretary
1.Exercise of Option. Effective as of today, ____________ ___, 2____ the
undersigned (the “Grantee”) hereby elects to exercise the Grantee’s option to
purchase ___________ shares of the Common Stock (the “Shares”) of WaferGen
Bio-systems, Inc. (the “Company”) under and pursuant to the Company’s 2008 Stock
Incentive Plan, as amended from time to time (the “Plan”) and the Stock Option
Award Agreement (the “Option Agreement”) and Notice of Stock Option Award (the
“Notice”) dated _________ ___, 2____. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Exercise
Notice.
2.    Representations of the Grantee. The Grantee acknowledges that the Grantee
has received, read and understood the Notice, the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.
3.    Rights as Stockholder. Until the stock certificate evidencing such Shares
is issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.
4.    Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 3(d) of the Option Agreement.
5.    Tax Consultation. The Grantee understands that the Grantee may suffer
adverse tax consequences as a result of the Grantee’s purchase or disposition of
the Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.

1




--------------------------------------------------------------------------------



6.    Taxes. The Grantee agrees to satisfy all applicable foreign, federal,
state and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations.
7.    Successors and Assigns. The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this agreement shall
inure to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.
8.    Construction. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
9.    Administration and Interpretation. The Grantee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
10.    Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.
11.    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.
12.    Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.
13.    Entire Agreement. The Notice, the Plan and the Option Agreement are
incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the

2




--------------------------------------------------------------------------------



Option Agreement or this Exercise Notice (except as expressly provided therein)
is intended to confer any rights or remedies on any persons other than the
parties.
Submitted by:
Accepted by:
GRANTEE:
WAFERGEN BIO-SYSTEMS, INC.


 
By:
                                                                                
                                                                 
Title:
                                                                             
(Signature)
 
Address:
Address:
                                                                
                                                                
7400 Paseo Padre Parkway
Fremont, CA 94555
 
 








3


